As the opinion holds that no corrections of the finding are to be made, the crucial question is whether, upon the facts found, the contributory negligence of the plaintiff can be held, as matter of law, and contrary to the trial court's conclusion, to have been a proximate cause of her injury. The principal test is whether, under all the circumstances, viewing the occurrence in retrospect, her conduct in proceeding through the intersection "would naturally or could reasonably be expected to cause a collision." Estabrook v. Main, 110 Conn. 271, 275,147 A. 822. It appears from the facts found that when the plaintiff turned around the center of the intersection she had only half of the width of Cutler Street (thirteen feet) to traverse before passing out of the intersection; the defendant was fifty to sixty feet away when the plaintiff turned but continued at the same moderate rate of speed, had ample room and opportunity to pass to the rear of her car but did not change his course and failed to have his car under control. The defendant saw the plaintiff turn "and should have acted accordingly." Estabrook v. Main, supra, 275. Substantial factor is "a matter for the judgment of the court and jury formulated after the event and, therefore, with the knowledge of the effect that was produced." Restatement, 2 Torts, 433, and Comment (f), p. 1170. The trial court could well have regarded the conduct of the defendant after the plaintiff turned as constituting new negligence on his part and held, as a conclusion of fact, that this was the sole proximate *Page 16 
cause of the collision. Nehring v. Connecticut Co.,86 Conn. 109, 119, 84 A. 310; Smith v. Connecticut Ry. Ltg. Co., 80 Conn. 268, 270, 67 A. 888.
In this opinion JENNINGS, J., concurred.